Citation Nr: 0717295	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-00 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for cold injury residuals 
of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from December 1948 to May 
1952.  He served in Korea during the Korean War and is a 
recipient of the Combat Infantryman Badge. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

When the case was before the Board in March 2006, it was 
decided in part and remanded in part.  It has since been 
returned to the Board for further appellate action.

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in May 2007.  See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The veteran has no current cold injury residuals of the feet.  


CONCLUSION OF LAW

The veteran has no disability of either foot due to cold 
injury incurred in or aggravated by active duty.  38 U.S.C.A. 
§§ 1110, 1131, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(d) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for cold injury 
residuals of the feet.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, and notice of the type of evidence necessary to 
establish a disability rating and effective date for service 
connection for the disability for which service connection is 
sought, by letter mailed in March 2006, after its initial 
adjudication of the claim.  Following the provision of notice 
and the completion of all indicated development of the 
record, the originating agency readjudicated the claim in 
October 2006.  There is no reason to believe that the 
ultimate decision on the merits of the claim would have been 
different had VCAA notice been provided at an earlier time.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and pertinent VA medical records 
have been obtained.  The RO attempted to obtain the veteran's 
service medical records, and certification of their 
unavailability was received from the National Personnel 
Records Center.  As will be explained in more detail below, 
the Board finds that the absence of the veteran's service 
medical records is not determinative of this issue.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board notes initially that the veteran is a recipient of 
the Combat Infantryman Badge, and is therefore considered to 
have engaged in combat with the enemy for purposes of 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In view of the 
veteran's combat service and the circumstances of such 
service, the Board accepts the veteran's contention that he 
sustained cold injury of his feet during such service; 
however, medical evidence of a nexus between a current 
disability and the service injury is still required to 
substantiate the claim.  See Libertine v. Brown, 9 Vet. App. 
521, 524 (1996); Caluza, supra.

While the post-service evidence shows that the veteran has 
been diagnosed with chronic venous insufficiency in the lower 
extremities, this has not been medically related to the 
veteran's military service.  Indeed, two VA examiners have 
provided opinions on this issue, and both found no current 
residuals of cold injury of the lower extremities.  A June 
2004 opinion was that there were no residuals as far as 
tissue loss or damage resulting from cold injury.  The 
examiner found that the cold sensitivity reported by the 
veteran was not that much different from the normal tingling 
that one would get in the toes in extremely cold weather.  
Similarly, on VA examination in October 2002, the examiner 
stated that the veteran does not have any residual of cold 
injury. 

Significantly, the veteran's private podiatrist, Peter 
Acquaviva, D.P.M., has provided the opinion, as included in 
several examination reports dated from July 2003 to October 
2003, that he assured the veteran that the problems with his 
feet were not related to frostbite he sustained while in 
service.  In an October 8, 2003, report, Dr. Acquaviva noted 
that he informed the veteran that he would write a letter 
relating that he could not determine whether the veteran's 
foot problems are related to frostbite contracted during the 
Korean War.  Therefore, at most, Dr. Acquaviva's opinion is 
inconclusive as to nexus.

The primary evidence in favor of a nexus comes from an 
October 2003 letter from Daniel G. Herbowy, D.P.M., an 
associate of Dr. Acquaviva.  He stated that, "I believe it 
is at least likely his foot condition can be contributed to 
his experience in Korea during the war.  Including the 
diagnosis of immersion foot."  The Board remanded this issue 
in March 2006, in part to obtain treatment records from Dr. 
Herbowy.  Those records were submitted in August 2006.  
However, they consist entirely of examination reports 
conducted by Dr. Acquaviva.  It does not appear that Dr. 
Herbowy actually examined the veteran in conjunction with his 
opinion, but, as Dr. Herbowy explained, his opinion was based 
entirely on a review of the records and the veteran's 
statements about his condition during the Korean War.  

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board is not persuaded by Dr. Herbowy's opinion.  In 
essence, the examining podiatrist, Dr. Acquaviva, believed 
that there were no current cold injury residuals.  Dr. 
Herbowy's three-sentence opinion cites no supporting evidence 
and provides no discussion of the significant conflict 
between it and the opinion of his own colleague, as well as 
those of the VA examiners.  Dr. Herbowy's opinion is based 
primarily on a review of clinical reports with which the 
opinion directly conflicts.  In addition, he provides a 
diagnosis of immersion foot, which does not appear in any of 
the examination reports.  In contrast, the opinion of Dr. 
Acquaviva, and those of the October 2002 and June 2004 VA 
examiners are based on direct examination of the veteran, and 
they appear to be consistent with the reported findings.  As 
such, the Board assigns little probative weight to the 
opinion of Dr. Herbowy, and finds that there are no current 
cold injury residuals involving the veteran's feet.  

The veteran clearly believes that his current foot problems 
are related to his military service, however, his opinion is 
not competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.


ORDER

Entitlement to service connection for cold injury residuals 
of the feet is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


